Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Status of Claims
2.	This is in response to applicant’s filing date of March 30, 2020. Claims 1-20 are currently pending.
                                                Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                     Claim Objections
Claims 3 and 19 are  objected to because of the following informalities:   
               In claim 3, the term “generic measurement model hypothesis” lacks a proper antecedent with the specification as required by 37CFR 1.75 (d)(1).  The term is not found in the specification.
                 In claim 19, this claim references claim18 as a system when in fact the claim is a method. Replacing “system” with method should correct this informality. 
                  Appropriate correction is required.
                                       Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by UNNIKRISHNAN et al (US-20200218913-A1) (“Unnikrishnan”)
            As per claim 1, Unnikrishnan discloses an automated driving system for a vehicle (Figure 2 & 5), comprising: 
             an electronic processor configured to receive environment information (Unnikrishnan at Para. [0055] which discloses “perception interface 510 of the sensor fusion architecture 500 provides inputs to a sensor fusion/real world model (RWM) module 530.”),
            generate pseudo-measurement data associated with an object within an environment of the vehicle (Unnikrishnan at Para. [0008] discloses that “[p]eriodic pseudo-measurements are used on the EKF to enforce the constraint that the quaternion q within the tracked state retains a norm close to unity.”), 
             determine, based on the environment information and the pseudo-measurement data, a set of association hypotheses regarding the object (Unnikrishnan at Para. [0056] which discloses sensor fusion module 530 and  “data 
      determine, based on the set of association hypotheses, an object state of the object (Unnikrishnan at Para. [0134] which discloses “EKF (e.g., the EKF tracker described above) is used to track the position and orientation of each detected object over time.”), and
        control the vehicle based on the determined object state (Unnikrishnan at Para. [0034] which discloses “radar-camera sensor module 120 may be employed onboard the vehicle 100 for automotive safety applications, such as adaptive cruise control (ACC), forward collision warning (FCW), collision mitigation or avoidance via autonomous braking, lane departure warning (LDW), and the like.”).  
As per claim 2, Unnikrishnan discloses an automated driving system for a vehicle, wherein the electronic processor is configured to generate a plurality of measurement model hypotheses for each measurement included in the environment information as the pseudo-measurement data (Unnikrishnan at Para. [0079] which discloses “while the dashed lines illustrate the different association hypotheses considered at frame n.”), wherein each of the plurality of measurement model hypotheses are based on a different assumption (Unnikrishnan at Figure 8 and Para. [0149] which discloses “locally flat assumption can also be used at the ego 
As per claim 3, Unnikrishnan discloses an automated driving system for a vehicle, wherein at least one of the plurality of measurement model hypotheses is a generic measurement model hypothesis (Unnikrishnan at Para. [0062] discloses the use of two generic models “motion model estimation 642 of a tracked object and an extended Kalman filter (EKF) based solution 644 (discussed further below, and referred to as an “EKF tracker”).”).  
As per claim 4, Unnikrishnan discloses an automated driving system for a vehicle, wherein at least one of the plurality of measurement model hypotheses is based on an object classification assumption (Unnikrishnan at Para. [0034] which discloses “radar-camera sensor module 120 may estimate parameters (attributes) of the detected object(s), such as … classification (e.g., vehicle, pedestrian, road sign, etc.”).  
As per claim 5, Unnikrishnan discloses an automated driving system for a vehicle, wherein the electronic processor is configured to update the set of association hypotheses in response to receiving new environment information (Unnikrishnan at Para. [0118] which discloses “they are used to update the means and covariances of the EKF state variables via EKF measurement update equations”.) .  
As per claim 6, Unnikrishnan discloses an automated driving system for a vehicle, wherein each association hypothesis included in the set of association hypotheses is associated with a possible object state of the object (Unnikrishnan 
As per claim 7, Unnikrishnan  discloses an automated driving system for a vehicle, wherein the electronic processor is configured to receive the environment information from at least two sensors, the environment information associated with a common field of view of the at least two sensors (Unnikrishnan at Para. [0043] which discloses a camera capturing frames “of the scene within the viewing area” and a radar capturing frames “of the scene within the viewing area”.) .  
As per claim 8, Unnikrishnan discloses an automated driving system for a vehicle, wherein the pseudo-measurement data includes negative information associated with the common field of view (Unnikrishnan at Para. [0055] which discloses the use of negative information “to reduce the data transfer budget, the camera object detection module 511 extracts the geometric and semantic information from the camera images and sends it to the sensor fusion/RWM module 530 without the camera images themselves”.).  
As per claim 9, Unnikrishnan discloses an automated driving system for a vehicle wherein the electronic processor is configured to determine the object state of the object to be one of the association hypotheses included in the set of association hypotheses (Unnikrishnan at Para. [0084] which discloses that “each match is viewed as a hypothesis, then it may be desirable to examine multiple hypotheses. This can be accomplished by first determining the best few matches (e.g., all matches whose cost is within a multiplicative factor of the best cost) and using 
As per claim 10, Unnikrishnan discloses an automated driving system for a vehicle, wherein the determination of the object state to be the one of the association hypotheses is based on the one of the association hypotheses having a higher probability than other association hypotheses included in the set of association hypotheses (Unnikrishnan at Para. [0160] which discloses “[t]hese equations, called measurement functions, are used to compute the a posteriori likelihood of the different states of the object. The a posteriori estimate of the object state is tracked over time in combination with a motion model. Each {range, azimuth, Doppler} measurement tensor is modeled”.).  
As per claim 11, Unnikrishnan discloses a method for multi-hypothesis object tracking (Figure 13), comprising: 
 receiving environment information (Unnikrishnan at Para. [0055] which discloses “perception interface 510 of the sensor fusion architecture 500 provides inputs to a sensor fusion/real world model (RWM) module 530.”);
 generating, with an electronic processor, pseudo-measurement data (Unnikrishnan at Para. [0008] discloses that “[p]eriodic pseudo-measurements are used on the EKF to enforce the constraint that the quaternion q within the tracked state retains a norm close to unity.”);
 generating, based on the environment information and the pseudo-measurement data, a set of association hypotheses for an object within an environment surrounding a vehicle (Unnikrishnan at Para. [0056] which discloses 
 determining, with the electronic processor, an object state for the object based on the set of association hypotheses (Unnikrishnan at Para. [0134] which discloses “EKF (e.g., the EKF tracker described above) is used to track the position and orientation of each detected object over time.”); and
controlling the vehicle based on the determined object state (Unnikrishnan at Para. [0034] which discloses “radar-camera sensor module 120 may be employed onboard the vehicle 100 for automotive safety applications, such as adaptive cruise control (ACC), forward collision warning (FCW), collision mitigation or avoidance via autonomous braking, lane departure warning (LDW), and the like.”).  
As per claim 12, Unnikrishnan discloses a method for multi-hypothesis object tracking further comprising: 
receiving new environment information (Unnikrishnan at Para. [0118] which discloses “measurements associated with a tracked object are obtained from any sensor, they are used to update”.); and
 updating the set of association hypotheses based on the new environment information (Unnikrishnan at Para. [0118] which discloses “they are used to update the means and covariances of the EKF state variables via EKF measurement update equations”.).  
wherein updating the set of association hypotheses includes removing at least one association hypothesis from the set of association hypotheses (Unnikrishnan at Para. [0082] which discloses “[r]emove all columns from C for which new tracklets have been spawned and remove all rows for which the minimum cost is η. In other words, tracklets corresponding to the deleted rows will not receive any new measurements in this round.”).  
As per claim 14, Unnikrishnan  discloses a method for multi-hypothesis object tracking, wherein receiving the environment information includes receiving environment information from at least two sensors, wherein the environment information is associated with a common field of view of the at least two sensors (Unnikrishnan at Para. [0043] which discloses a camera capturing frames “of the scene within the viewing area” and a radar capturing frames “of the scene within the viewing area”.).  
As per claim 15, Unnikrishnan discloses a method for multi-hypothesis object tracking, wherein generating the pseudo-measurement data includes generating negative information associated with the common field of view (Unnikrishnan at Para. [0055] which discloses the use of negative information “to reduce the data transfer budget, the camera object detection module 511 extracts the geometric and semantic information from the camera images and sends it to the sensor fusion/RWM module 530 without the camera images themselves”.).  
As per claim 16, Unnikrishnan discloses a method for multi-hypothesis object tracking, wherein generating the pseudo-measurement data includes generating a measurement model hypothesis (Unnikrishnan at Figure 8 and Para. [0149] which discloses “locally flat assumption can also be used at the ego location (e.g., the location of vehicle 100) together with the tracked pose of the ego vehicle to obtain the road normal and vertical position (z) updates of the tracked object(s).”).  
As per claim 17, Unnikrishnan  discloses a method for multi-hypothesis object tracking, wherein generating the pseudo-measurement data includes generating a first measurement model hypothesis based on a first assumption and generating a second measurement model based on a second assumption different from the first assumption (Unnikrishnan at Para. [0149] discloses at least two assumptions: “the locally flat assumption can also be used at the ego location (e.g., the location of vehicle 100) together with the tracked pose of the ego vehicle to obtain the road normal and vertical position (z) updates of the tracked object(s)”).  
As per claim 18, Unnikrishnan discloses a method for multi-hypothesis object tracking, wherein determining the object state includes determining the object state to be one of the association hypotheses included in the set of association hypotheses (Unnikrishnan at Para. [0160] which discloses “[t]hese equations, called measurement functions, are used to compute the a posteriori likelihood of the different states of the object. The a posteriori estimate of the object state is tracked over time in combination with a motion model. Each {range, azimuth, Doppler} measurement tensor is modeled”.) .  
As per claim 19, Unnikrishnan discloses a method for multi-hypothesis object tracking, wherein determining the object state to be the one of the association hypotheses includes determining the one of the association hypotheses that has a higher probability than other association hypotheses included in the set of association hypotheses (Unnikrishnan at Para. [0160] which discloses “[t]hese equations, called measurement functions, are used to compute the a posteriori likelihood of the different states of the object. The a posteriori estimate of the object state is tracked over time in combination with a motion model. Each {range, azimuth, Doppler} measurement tensor is modeled”.).  
As per claim 20, Unnikrishnan discloses a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions (Para. [00172]) comprising: 
receiving, from at least one sensor, environment information of a field of view (Unnikrishnan at Para. [0034] which discloses “radar-camera sensor module 120 may detect one or more (or none) objects relative to the vehicle 100.”);
 generating pseudo-measurement data (Unnikrishnan at Para. [0008] discloses that “[p]eriodic pseudo-measurements are used on the EKF to enforce the constraint that the quaternion q within the tracked state retains a norm close to unity.”);
 generating, based on the environment information and the pseudo-measurement data, a set of association hypotheses for an object within the field of view (Unnikrishnan at Para. [0056] which discloses sensor fusion module 530 and  “data association module 532 identifies which target object(s) in previous camera/radar frames are matched to currently detected object(s) and associates them with each other across the camera/radar frames.” The fusion module 530 performs the 
 determining an object state for the object based on the set of association hypotheses (Unnikrishnan at Para. [0134] which discloses “EKF (e.g., the EKF tracker described above) is used to track the position and orientation of each detected object over time.”);
 determining a vehicle maneuver based on the determined object state (Unnikrishnan at Para. [0034] which discloses “radar-camera sensor module 120 may be employed onboard the vehicle 100 for automotive safety applications, such as adaptive cruise control (ACC), forward collision warning (FCW), collision mitigation or avoidance via autonomous braking, lane departure warning (LDW), and the like.”), and controlling a vehicle based on the vehicle maneuver (Unnikrishnan at Para. [0167] which discloses “the autonomous or semi-autonomous vehicle optionally performs an autonomous driving operation (e.g., braking, accelerating, steering, adjusting a cruise control setting, signaling, and/or the like) based on the motion state of the target object”.).  
                                           Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661